DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for each of the limitations, “the tensioning process” and “the strap-connecting process” in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 21-22, 29, and 38-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Scholl et al. (hereinafter “Scholl”) (US 6,578,337).
Regarding claim 21, Scholl discloses a strapping device (fig. 2) comprising:
a base (13) comprising a tensioning plate (14);
a rocker ((18, 19, 21) or (21, 47, 52)) comprising a tensioning wheel (21) rotatable about a tensioning-wheel axis (43, fig. 2), wherein the rocker is pivotable relative to the base about a rocker pivot axis (17) or (48 if applied (21, 47, 52) as the rocker);
a friction-welding device (12) movable between a release position and a welding position (fig. 2); and
a motor (20) comprising a drive shaft (see broken lines on the upper left portion of fig. 4) operably connected to the rocker and the friction welding device such that:
rotation of the drive shaft in a first rotational direction (29) pivots the rocker relative to the base and about the rocker pivot axis to change a distance between the tensioning wheel and the tensioning plate (see col. 7, lines 7-40); and

Regarding claim 22, the strapping device of claim 21, wherein the rocker is pivotable relative to the base and about the rocker pivot axis (see claim 21 above) between a first position (i.e. a position just after the tensioning wheel moved away from the tensioning plate) in which the tensioning wheel is a first distance from the tensioning plate and a second position (i.e. a starting position as disclosed in col. 7, lines 7-19) in which the tensioning wheel is a second distance from the tensioning plate, wherein the first distance is less than the second distance (the first distance of the tensioning wheel just left the tensioning plate as defined by the Examiner above is inherently less than the second distance).
Regarding claim 29, the strapping device of claim 21, further comprising gearing (19 and 31) operably connecting the drive shaft to the rocker (fig. 4) wherein the drive shaft is operably connected to the tensioning wheel via the gearing to rotate the tensioning wheel about a tensioning axis (fig. 4 and col. 7, line 50 to col. 8, line 7).
Regarding claim 38, the strapping device of claim 21, wherein the rocker is pivotably mounted to the base (see “pivotal movement” in col. 7, line 26).
Regarding claim 39, the strapping device of claim 38, wherein the rocker is pivotably mounted (at 17, see fig. 1) to the base so a torque is applied to the rocker during a tensioning process causes one of the tensioning wheel and the tensioning plate to exert a force on the 
Regarding claim 40, the strapping device of claim 21, further comprising gearing (19 and 31) operably connecting the drive shaft to the rocker and the friction-welding device (fig. 4), the gearing comprising freewheeling (see “freewheel” in col. 5, lines 37-38 and element (57) in col. 6, line 12) that transmits a drive movement of the motor (20) to the rocker and not to the friction welding device when the drive shaft rotates in the first rotational direction (see col. 5, lines 36-53), and that transmits the drive movement of the motor to the friction-welding device and not to the rocker when the drive shaft rotates in the second rotational direction (col. 6, lines 25-35). 

Allowable Subject Matter
Claims 23-28 and 30-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various strapping devices including a rocker and a tensioning member.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        July 10, 2021